Citation Nr: 0704756	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  05-25 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the amount of 
$33,197, to include whether the overpayment was properly 
created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to June 
1964, from December 1990 to May 1991 and from May 1996 to May 
2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 administrative decision 
of a VA Regional Office (RO) of the Committee on Waivers and 
compromises that denied the veteran's claim for waiver of 
overpayment of VA nonservice-connected disability pension 
benefits, calculated in the amount of $33,197.  In February 
2006, the testified before the undersigned Veterans Law Judge 
seated at the Veterans Service Center in San Antonio, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The overpayment in this case consists of nonservice-connected 
pension benefits paid to the veteran based on his countable 
income, which was not to exceed a maximum annual limit.  
Subsequently, the income of the veteran was discovered to be 
greater than what the RO had used to compute his benefits.  
In May 2004 RO letter, the veteran was informed that VA had 
retroactively modified his pension benefits, effective on 
August 1, 2001, following verification of receipt of benefits 
from the Social Security Administration and other income.  
The receipt of Social Security benefits had not previously 
been reported to the RO.

The veteran subsequently requested a waiver of recovery of 
the overpayment.  The veteran and his representative 
challenged the propriety of the creation of the overpayment 
at a hearing at the RO in September 2004 and again before the 
Board at the February 2006 hearing at San Antonio.  Before a 
decision can be made on whether the veteran is entitled to a 
waiver of recovery of the overpayment, it must be determined 
whether the overpayment was properly created.  See Schaper v. 
Derwinski, 1 Vet. App. 430 (1991) (where the Court held that 
it is improper to adjudicate an application for waiver 
without first determining the lawfulness of the debt 
asserted).  

It appears that the veteran's award of nonservice-connected 
disability pension, subsequently to include aid and 
attendance benefits, was granted in July 2001, effective from 
February 2001, based on retirement benefits from the National 
Guard, as reported by the veteran and no other income from 
any source including Social Security.  The payments were 
described to the veteran in award letters dated in July 2001 
($571/month) and in January 2002 ($1,098/month from February 
1, 2002, and $1,131/month from December 1, 2002) when the aid 
and attendance was added to the award.  

The overpayment in the veteran's account was created by the 
VA pension center in April 2004 after receipt of information 
that the veteran had been receiving countable income from 
Social Security disability benefits and military retirement 
pay in a monthly amount ($462 rather than $444) greater than 
he had reported.  An Income Verification Match in April 2004, 
for unearned income in 2001, showed that the veteran had also 
received $510 from the Texas Workforce commission and $1,704 
from Coastal Banc, apparently interest payments, in addition 
to his military retirement pay.

By letter dated April 29, 2004, VA informed the veteran that 
his pension payments would be reduced from $1089 to $1071, 
effective February 1, 2001, based on the report of $462 
monthly military retirement rate rather than $462 monthly.  
In a letter dated May 6, 2004, the VA Pension Center informed 
the veteran that his monthly pension amount had been reduced 
to $130, effective from August 1, 2001, and similar amounts 
thereafter based on countable income of $11,292 in earnings 
and $5,544 from Social Security, effective from August 1, 
2001, $11,580 from Social Security and $5,544 in income from 
December 1, 2001, and similar amounts thereafter.  The VA 
Debt Management Center reported in June 2004, that $2,168 had 
been collected or adjusted from the $33,197 indebtedness, 
leaving a principal amount of $31,029.  

The veteran and his representative have challenged the 
calculation of the overpayment in 2001 and 2002, in 
particular, based on the $11,292 amount of countable annual 
income attributable to earnings as of August 1, 2001, and the 
inclusion of Social Security as countable income prior to 
April 2002 when the veteran states he first began receiving 
Social Security payments, as appears to be confirmed by a 
Social Security award letter dated April 22, 2002, even 
though the award was effective from June 2001.  Generally, 
income is countable and annualized for pension purposes as of 
the date it is received.  38 C.F.R. § 3.271(a) (2006).  

The veteran has also testified that he did not have any 
earned income in 2001 and did not file any income tax returns 
for the period to demonstrate that he did not receive such 
income.  The source of the $11,292 in earnings included in 
the veteran's countable annual income as of August 1, 2001, 
is unclear from the record.  The Board also notes that the 
veteran submitted reports of medical expenses beginning in 
2000 at the September 2004 RO hearing, but it is unclear 
whether any medical expense reduction was considered, 
particularly for 2001 and 2002.  

As to waiver of the indebtedness and factors pertinent to the 
principles of equity and good conscience, the veteran 
testified that he was experiencing financial hardship as 
result of withholding of compensation being paid in lieu of 
pension.  He contends that his military retirement has also 
been reduced to repay the VA debt.  The veteran testified 
before the Board that he had continued to have considerable 
unreimbursed medical expenses, especially for his wife.  The 
veteran's representative contended that expenses the veteran 
had previously reported on his financial statements were 
wrong.  

Taking the above factors into consideration, the Board 
concludes that further development is necessary before a 
final decision is reached.  Accordingly, the case is REMANDED 
for the following actions:

1.  The case should be developed to 
include the propriety of the creation 
of the overpayment.  The RO should 
prepare an audit of the veteran's 
pension account, setting forth the 
period of the overpayment at issue and 
the amounts due and paid to the 
veteran.  The sources of income 
considered and when such income was 
included or annualized in determining 
the veteran's pension award, including 
earned income and Social Security, 
should be identified.  Any medical 
expenses used to reduce countable 
income should be considered to the 
extent possible.  Once compiled, the 
audit report should be associated with 
the claims folder, and a copy should be 
provided to the veteran and his 
representative.

2.  The veteran and his representative 
should then be provided should be 
requested to submit a current financial 
statement, to include an accurate and 
complete listing of the veteran's 
income and expenses.  The decision to 
deny waiver of recovery of the 
overpayment should then be reviewed, 
taking into consideration any 
additional financial data from the 
veteran.  

3.  The veteran and his representative 
should then be provided with a 
supplemental statement of the case, to 
include the question of whether the 
overpayment was properly created with 
appropriate law and regulations.  

After the usual period of time to respond to the supplemental 
statement of the case, the case should be returned to the 
Board for further review.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditiously.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


